Exhibit 10.1

 

November 11, 2004

 

Personal and Confidential

 

Mr. Robert D. Hardy

24607 Kingscrest Circle

Spring, TX 77389

 

Dear Robert,

 

I am pleased to formalize this offer of employment. As we discussed, the terms
and conditions of the offer are as follows:

 

Start Date   On or about November 11, 2004 Position   Senior Vice President –
Chief Financial Officer (reporting to the President and CEO) Base Salary  
$225,000 payable on a semi-monthly basis. Annual Bonus   Your target and maximum
bonus opportunities are 40% and 80%, respectively, of your annual base salary.
The annual bonus is based on overall company and individual performance and is
paid in the year after it is earned, subject to Board approval. You will be
eligible to receive a prorated annual bonus for 2004. Restricted Stock   You
will receive 50,000 shares of U.S. Concrete, Inc. restricted stock. The shares
will vest in four equal installments over four years (12,500 shares vesting per
year) on November 1 of 2005, 2006, 2007 and 2008. Future share awards will be
consistent with awards granted similarly situated officers as approved by the
Board of Directors. Benefits   You will be eligible to participate in all health
and welfare benefit programs available to similarly situated U.S. Concrete team
members. A copy of the summary plan descriptions for these programs will be sent
to you shortly. Also, you will be eligible to participate in U.S. Concrete’s
401(k) and Employee Stock Purchase Plan.



--------------------------------------------------------------------------------

Vacation   Beginning on January 1, 2005, you will be eligible annually for four
weeks of vacation. Severance Pay   Should you be terminated involuntarily
without cause, you will be eligible to receive a severance payment equal to your
annual base pay, your annual target bonus and vesting of any restricted stock
which vests on a time only basis. Receipt of severance pay is contingent upon
the signing of an agreement and release. Change of Control   Upon a change of
control of U.S. Concrete (as defined for similarly situated corporate officers),
any restricted stock which vests on a time only basis shall immediately vest.
Should you be terminated involuntarily without cause within one year of a change
of control, you will be eligible to receive a severance payment equal to your
annual base pay and your annual target bonus. Receipt of severance pay is
contingent upon the signing of an agreement and release.

 

As you are aware, federal law requires us to verify your eligibility for
employment in the United States. We will review the customary I-9 documentation
at your time of hire. Please be advised that nothing in this term sheet is
intended to create any contract of employment. If you accept employment with
U.S. Concrete, your employment will be on an at-will basis, which means that
either you or U.S. Concrete may terminate the employment relationship at any
time with or without notice and with or without cause.

 

Robert, we are extremely pleased to have the opportunity to work with an
individual of your capability and reputation. Please acknowledge your acceptance
of this offer by signing in the space below and returning the letter to me. If
you have any questions, do not hesitate to give Gary Konnie or me a call.

 

Sincerely,

 

/s/ Eugene Martineau

--------------------------------------------------------------------------------

Eugene Martineau President and CEO U.S. Concrete, Inc.

 

Agreed and Accepted

/s/ Robert D. Hardy

--------------------------------------------------------------------------------

Date 11/11/04